Burgess, J.
At the May term, 1896, of the criminal court of the city of St. Louis the defendant was convicted of assault with intent to commit a rape upon one Ella Donagan a female child of the age of seven years, under an indictment theretofore preferred by *103the grand jury of said city, and his punishment fixed at fifteen years’ imprisonment in the penitentiary.
From the judgment and sentence he appealed.
No bill of exceptions was filed in the cause, so that there is nothing before us for review other than' what appears from the record proper.
The indictment is free from objection. No error appearing from the record proper, we affirm the judgment.
All concur.